196 F.2d 218
52-1 USTC  P 9307
Nicholas DI VINCENZO, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10660.
United States Court of Appeals Third Circuit.
Argued April 9, 1952.Decided May 2, 1952.

N. Di Vincenzo, pro se.
John J. Kelley, Jr., Washington, D.C.  (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for respondent.
Before GOODRICH, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition to review a decision of the Tax Court which in turn refused relief to the petitioner on the ground that he had not brought his claim within any exemption or deduction allowed by the tax law.  While the court has sympathy with the petitioner as a person it has no authority to create deductions.  The decision of the Tax Court was right and will be affirmed.